Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 refers to a third contact plug but because it depends from claim 3 and not claim 6, there is not second contact plug to precede the third contact plug. Claim 9 refers to a fourth contact plug but because it depends from claim 3 and not claim 7, there is no second or third contact plug to precede the fourth contact plug.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPub 2016/0225785).
Claim 1:  Kim teaches (Fig. 5) a semiconductor memory device, comprising: a first stack including lower conductive patterns (bottom GE2) separated 5from each other and stacked on a substrate to form a lower stepped structure; a support pillar (200b) [0090] passing through the first stack and the support pillar including an insulating layer (144b); a second stack including upper conductive patterns (top GE2 and GE3) 10separated from each other and stacked on the first stack to form an upper stepped structure, wherein the second stack does not overlap with the lower stepped structure and the support pillar (Fig. 5); a channel structure (200a) passing through the second stack and the first stack; and 15a memory layer (130a) surrounding a sidewall of the channel structure [0081].   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US PGPub 2021/0335812).
Claim 1:  Wu teaches (Fig. 2a) a semiconductor memory device, comprising: a first stack including lower conductive patterns separated 5from each other and stacked on a substrate to form a lower stepped structure (bottom portion of 104 in SS region); a support pillar (leftmost 214) passing through the first stack and the support pillar including an insulating layer [0053]; a second stack including upper conductive patterns 10separated from each other and stacked on the first stack to form an upper stepped structure (upper portion of 104 boarding ss region and transitional area), wherein the second stack does not overlap with the lower stepped structure and the support pillar (Fig. 2a); a channel structure (117) passing through the second stack and the first stack; and 15a memory layer surrounding a sidewall of the channel structure [0040].  The claim currently requires one support pillar so the lower stepped structure could just include that portion of (104) that surrrounds the leftmost (214).
Claim 2:  Wu teaches (Fig. 2a) the insulating layer extends (112) from the support pillar to cover the 20lower stepped structure and the upper stepped structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPub 2021/0335812), as applied to claim 1 above, and further in view of Kim et al. (US PGPub 2020/0381447)
The applied reference Kim et al. (US PGPub 2020/0381447) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 3, as described above, Wu substantially reads on the invention as claimed, except Wu does not teach isolation formed in the substrate to divide first 81PA4166-0active regions and a second active region of the substrate from each other; transistors of a peripheral circuit formed on the first active regions; and 5a discharge impurity region formed in the second active region.  Kim teaches [0028, 0090-0092] isolation layers (ISO, ILI) formed in the substrate (SUB) to divide first 81PA4166-0active regions and a second active region of the substrate from each other; transistors of a peripheral circuit formed on the first active regions; and 5a discharge impurity region (DCI) formed in the 
Claim 4:  Kim teaches (FIG. 2A) 10a first semiconductor pattern (SLa) [0034] arranged between the substrate (SUB) and the first stack (STc); and a first lower contact plug (DDC) connected to the first semiconductor pattern (SLa) and the discharge impurity region (DCI), wherein the first semiconductor pattern comprises: 15a semiconductor layer (L1) surrounding a lower portion of the channel structure (CH) and a lower portion of the memory layer (ML); and a channel connecting pattern (L2) arranged on the semiconductor layer and penetrated by the channel structure, wherein the memory layer is penetrated by the channel 20connecting pattern to be separated into a first memory pattern and a second memory pattern so that the channel connecting pattern contacts the channel structure.  

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach multiple semiconductor pattern regions and their individual connections to the different regions of the substrate in conjunction with the proximity to the support pillars. 
Claim 11. A semiconductor memory device, comprising: a substrate (102) including a first area (SS) and a second area (transitional) ; a first semiconductor pattern and a second semiconductor pattern overlapping with the first area and separated from each 10other in a plane parallel to an upper surface of the substrate; a first stack including lower conductive patterns separately stacked on the first and second semiconductor patterns to form a lower stepped structure; a first insulating pillar passing through the first stack and 15extending into the first semiconductor pattern; a second insulating pillar passing through the first stack and extending into the second semiconductor pattern; a second stack including upper conductive patterns separately stacked on the first stack to form an upper stepped 20structure, wherein the second stack does not overlap with the lower stepped structure and the first and second insulating pillars; a channel structure passing through the second stack and the first stack and extending into the first semiconductor 85PA4166-O pattern; and a memory layer surrounding a sidewall of the channel structure.  
Claims 11-16 are allowed.  The following is an examiner' s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in the independent claim, specifically multiple insulating pillars passing through a lower portion of the word line stack into separate semiconductor patters under the stack as required by claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn et al. (US PGPub 2020/0075627).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814